4
_AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE

Y. (For Offenses Committed On or After November 1, 1987}
Gerardo Adame-Esparza Case Number: 3:19-mj-24034
Frank Torres Morell

 

 

Defendant's Attorney

REGISTRATION NO. 89525298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

Cy was found guilty to count(s) , . BY ese weary
after a plea of not guilty, a
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(1 The defendant has been found not guilty on count(s)
Li Count(s) : dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:,
N. /
fa TIME SERVED . oO days

 

Xx] Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of pone of Sentence

Received Se - ) | ALAA \ 2 \ oh

DUSM “ HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE

‘Clerk’s Office Copy | 3:19-mj-24034

wt

 

 
